Smith, J.
This appeal grows out of the affairs of the same *224trusts involved in the preceding case No. 47930. The appellant there was the conservator of the person and. estate of the incompetent beneficiary. Here the Board of Park Commissioners of Clinton, Iowa, as residuary legatee under Mrs. Young’s will, appeals from an order: (1) overruling its objections to the trustee’s report covering the period from March 7, 1949 to March 31, 1950; and (2) denying its application for order requiring trustee to commence action to recover funds claimed to have been previously paid out illegally.
The facts, including the text of the trust provisions of the will, are sufficiently stated in the other opinion, and the statements there are by this reference made a .part hereof. The conclusions there reached are likewise determinative here.
Briefly, the objecting Board claims the 1949-1950 trustee’s report of January 26, 1951 does not comply with statutory provisions in that it merely shows funds turned over to the conservator and does not show how and for what purpose the conservator used them. What we held in the other case renders this contention without merit.
Also the petition for order requiring the trustee to sue for recovery of funds already paid over to the conservator is answered by our holding in the other case. The record shows no illegal or improper distribution and no abuse of discretion as to matters involving discretion.
The order of the trial court is accordingly affirmed. — Affirmed.
All Justices concur.